DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the office action filed on 12/06/2021.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-14, 16 and 24-25 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including display a second portion of the panoramic video of the live broadcast according to a second viewing angle on the display screen, the second viewing angle providing a different perspective of the panoramic video than what was provided by the first viewing angle; correlate a time of a user gesture taken with respect to the display screen on which the first or second portion of the panoramic video is displayed with a frame of the live broadcast, the user gesture including a tap on a portion of the display screen that includes the first or second portion of the panoramic video; and provide, to the social media platform, an identifier corresponding to the user gesture, the 
The closest prior art Prosserman (USPPGPub N 20160073013) teaches real time processing that allows users to slice images of any size from panoramic video footage over a computer/ (mobile device, Fig. 7, [0078]) and ability to share panoramic images slides from panoramic video with different vantage point/angle, [0108], Figs. 4/item 421, 8B and 5), [0065]. The reference of Jung (USPPGPub N 20150295879) teaches media stream 1022 may be coupled to a message stream 1082 and the user account 1084 is associated with social message stream, [0074]-[0076], Figs. 1V and 1W. none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including display a second portion of the panoramic video of the live broadcast according to a second viewing angle on the display screen, the second viewing angle providing a different perspective of the panoramic video than what was provided by the first viewing angle; correlate a time of a user gesture taken with respect to the display screen on which the first or second portion of the panoramic video is displayed with a frame of the live broadcast, the user gesture including a tap on a portion of the display screen that includes the first or second portion of the panoramic video; and provide, to the social media platform, an identifier corresponding to the user gesture, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 20, 2022